Citation Nr: 0625262	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  04-37 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a heart disorder, 
claimed as chest pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had Coast Guard service from July 1980 to March 
1982, and active duty in the Army from October 2001 to March 
2002 and February 2003 to September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied the 
veteran service connection for chest pain, diagnosed as 
angina.

The veteran testified before the undersigned Acting Veterans 
Law Judge via video conference technology in May 2005.  A 
transcript of the hearing is of record.  

The Board has reframed the issue on appeal, as listed on the 
title page of this action, to more accurately reflect the 
veteran's claim.  See Transcript, page 5.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
and is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA to the appellant with respect to claims for 
VA benefits and applies to this remand.

The Board notes that the veteran's service medical records 
show that in February 1980, in his Report of Medical History, 
the veteran noted that he had occasional tight pains in the 
chest.  In April 2003, the veteran complained of chest pain 
with shortness of breath and nausea, which recurred with 
exertion.  The diagnosis was chest pain suggestive of angina 
pectoris with abnormal stress test.  The veteran currently 
claims that he has chest pain that is related to the chest 
pain that he incurred in service.  

A private medical record from the veteran's physician, Y.L., 
D.O., that shows the veteran's current diagnoses from March 
2002 to February 2004, shows that in November 2003, the 
veteran was diagnosed with chest pain.  In a May 2004 letter, 
the same private physician, Y.L., D.O., stated that in 
November 2003, the veteran complained of the same 
intermittent chest pain that he had experienced while in the 
service.  She stated that most episodes appeared to be upon 
exertion, but occasionally occurred at rest.  In addition to 
the chest pain, there were several occasions that the veteran 
experienced dizziness and dyspnea accompanied by pain 
radiating down his left arm.  

The Board notes that the veteran was afforded a VA 
examination in December 2003.  No diagnosis was found 
pertaining to his chest pain.  However, as the veteran's 
private physician has stated that the veteran continues to 
have chest pain, the Board finds that a VA examination is 
necessary to determine whether the veteran has a current 
chronic disability related to his chest pain, and if so, 
whether the chronic disability is related to his service.

Further, during the veteran's May 2005 Board hearing, the 
veteran testified that the private physician, Y.L., D.O., had 
opined that the veteran's current chest pain was related to 
his service-connected bronchial asthma.  The veteran was 
given 30 days to submit an opinion from this private 
physician; however, since that time, the veteran has not 
submitted such an opinion.  As this appeal is being remanded 
for a VA examination, the Board gives the veteran additional 
opportunity to submit an opinion from his private physician, 
Y.L., D.O., as to the etiology of his chest pain.

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be contacted and 
requested to provide the names and 
addresses of all medical care providers 
who treated the veteran for his chest 
pain since his discharge from service.  
After the veteran has signed the 
appropriate releases, those records 
that are not currently of record should 
be obtained and associated with the 
claims folder.  The veteran should be 
specifically requested to submit a 
release form for the private physician, 
Y.L., O.D., of whom he testified during 
his May 2005 Board hearing to having 
received treatment.  He should also be 
requested to submit any written 
opinions rendered by this physician as 
to the etiology of his chest pain.  All 
attempts to procure records should be 
documented in the file.  If the RO 
cannot obtain records identified by the 
veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order that the veteran 
is provided the opportunity to obtain 
and submit those records for VA review.

3.  The veteran should be afforded a VA 
examination wherein the physician is 
requested to determine the nature and 
etiology of the claimed chest pain.  
All indicated tests and studies are to 
be performed, and all potential 
diagnoses should be either confirmed or 
rejected.  Prior to the examination, 
the claims folder must be made 
available to the physician for review 
of the case.  A notation to the effect 
that this record review took place 
should be included in the report of the 
examiner.  

If a chronic disability relating to the 
veteran's chest pain is diagnosed, 
based upon the examination results and 
the review of the claims folder, the 
physician should provide an opinion as 
to:

*	whether it is at least as likely 
as not that the veteran's claimed 
chronic chest pain disability is 
related to his service, and  

*	whether the veteran's service-
connected bronchial asthma at 
least as likely as not caused or 
aggravated his chronic chest pain 
disability.  

All indicated tests and studies are to 
be performed.  The physician is 
requested to identify all existing 
chronic chest pain pathology and 
indicate whether any of the nonservice-
connected chronic chest pain disability 
was caused by, or aggravated (worsened) 
by the service-connected bronchial 
asthma.  It is imperative that adequate 
reasons and bases are to be provided 
with any opinion rendered.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655 (2005).

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  When the above development has been 
completed, the RO should readjudicate 
the issue on appeal based on a de novo 
review of all pertinent evidence.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case and afford the 
veteran and his representative the 
requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


